COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jeffrey Steven Marx v. The State of Texas

Appellate case number:     01-14-00109-CV

Trial court case number: 7723

Trial court:               33rd District Court of Burnet County

       Appellant’s Motion to Furnish the Reporter’s Record filed April 29, 2015 is DENIED, as
the court reporter filed an information sheet on May 8, 2014 stating there is no reporter’s record.
        Appellant previously filed an affidavit of indigence with this Court, which was forwarded
to the trial court. The trial court, by letter of April 20, 2015, informed this Court there has been
no hearing on indigence nor has there been any contest to the affidavit. Therefore, Marx is
indigent for purposes of this appeal. TEX. R. APP. P. 20.1(f), (i).
        The trial court clerk has previously filed a record on indigence, but the full record has not
been filed. We note that this appeal is not from the underlying conviction, which has previously
been appealed and affirmed in cause number 03-98-00412-CR, but rather from an Order to
Withdraw Funds dated October 31, 2015. We ORDER the trial court clerk to file the clerk’s
record at no cost to appellant within 30 days of the date of this order, and also forward the
record to appellant at no cost.
        Appellant’s brief will be due 30 days from the date the clerk’s record is filed. TEX. R.
APP. P. 38.6(a). Due to the age of this appeal, no extensions of this deadline will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: May 5, 2015